DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/15/2020 has been entered.  Claims 1-6, 16-23, 26, and 29 remain pending in the application.  Claims 7-15, 24-25, and 27-28 have been canceled.  Applicant's amendments to the claims have overcome the specification objections previously set forth in the Non-Final Rejection mailed 09/15/2020.  Applicant's amendments to the claims have overcome the 112(a) and (b) rejections previously set forth in the Non-Final Rejection mailed 09/15/2020.  

Allowable Subject Matter
Claims 1-6, 16-23, 26, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method of additively manufacturing through successive layered selective solidification of build material layers from a solidifiable build material by means of an energy beam.  The method comprises generatively forming a support structure and a three-dimensional object.  The support structure comprises one or more supporting elements configured to support at least a portion of the three-dimensional object to be formed generatively thereon.  A respective one of the 
The closest prior art is Brancher et al. (US 20110256416 A1), in view of Weiss et al. (US 2016/0199201 Al) as set forth in the Non-Final Rejection mailed 09/15/2020.  Applicant argues that Brancher does not disclose one or more attack structures configured for removal and comprising a geometrical form that offers irregularities favoring electrochemical and/or electrical removal of material as now recited in claim 1 (remarks, page 6).  Applicant argues that instead, Brancher presents a line of weakness, and does not disclose irregularities favoring electrochemical and/or electrical 
The references do not teach or suggest a respective one of the one or more supporting elements comprising one or more attack structures, the one or more attack structures configured for removal; and initiating electrochemical material removal or electrical material removal, wherein the at least one attack structure comprises a geometrical form comprising irregularities on which electrochemical or electrical removal of material can be initiated and wherein the three-dimensional object comprises a first object section having a first interlocking element and a second object section having a second interlocking element corresponding to the first interlocking element, the first and second object sections respectively having a closed surface and the support structure being configured between the first object section and the second object section; and wherein the first interlocking element and the second interlocking element are configured to interact with one another, forming an interlocking connection after removal of the support structure, and wherein the first interlocking element comprises an undercut projection and the second interlocking element comprises an undercut depression corresponding to the undercut projection of the first interlocking element.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA JANSSEN/Examiner, Art Unit 1733